Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 3 May 1813
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline
Quincy May 3d: 1813.

I inclose you a volm from Harriot, and I have written to your Mother so late, that I have not a brain prolific enough to entertain you. I could inform you that our old gardner went to France this winter and did not expect to return soon enough to garden, and we have got another in his stead, who like most successors, finds fault with his predecessor, that this should have been so, and that otherwise, accordingly he must make alterations, time must prove whether for the better, upon April 28, our Appricot tree bloomed, our plumb trees are just opening, the season although very cold, is more forward than the last year, the grain failed in all parts, of the state the last year and there would have been a want, and a scarcity with us, if we had no other cause, but the blocade of our Harbors, has cut off the coasting trade; and we cannot get grain, but, by land from the Southard which renders it very high, flour is at seventeen dollars pr barrel, corn nine shillings, and Rye 15 pr bushel, this a calamity which I hope will not last long, if we should be blessed with a fruitful season, bread the staff of life, and the chief reliance of the poor, should be kept  low. Our 74s are building, our little Navy show what we should have done, if we had not been impeded in its growth, but to compare great things with small, the successor to the father of the Navy like the gardner thought, that this was not necessary, and that might be laid asside. Taxes repealed least our revenue should be so abundant, that we should commit mischief with it. Oh blindness to the future, I will not say in this instance kindly given, Will you, tell Harriot, that she must not write politicks.—now tis as natural for me to fall upon them as to breath. it distresses me to see so many of my kindred and acquaintance whom I love and esteem going blindfold as I think, led astray by deceivers, ascribing views and designs to the government of which I know them to be innocent.
Come my good girl let me quit this subject, how many Cows do you have upon the farm? how many ducks have you raised? how many chickens? now we have found them so mischivous, that we have banished them all, not a solitary Hen clucks upon our territories, or a stately cock rears his head with a cock a doe upon the place.
Our girls went a maying yesterday as they called it, walked to Bents point bridge, cold and damp weather, expected to meet by appointment the Hingham Belles and Beau’x, but they were too prudent to risk the weather and wisely stayed at home. Our young ladies in Quincy, are too dissipated, Caroline, never at rest, never satisfied with home. I complain, their Mother complains, their Grandfather complains, yet do I know I am reasonably indulgent. Oh time how few thy value know.
I was called away last evening before I could close, we have a roomful every Sunday evening, sometimes overflowing, we have an agreeable addition, Mr & Mrs Apthorp have since his return from abroad been frequent in their visits to us. He is the most sensible and intelligent gentleman of all the Quincy society, he is candid, rational and liberal upon political subjects. He has been to Lisbon, to Portugal, mixed with both English and French officers, of Army and Navy, and returns to his own Country astonished at the partiality which prevails in favor of foreign Countries, and at the opposition to the government of our own. Well here I am again, upon the old topic, all I can say in excuse is, out of the ‘abundence of the heart’ and uncle Tobias wars in flanders.
Nurse up your dear Mother that she may be well enough to take her journey. I want to see you all. With love, regard, and esteem and without complement I am as ever. I think I will not put my name.
Do you burn this for the Credit of your grandmother, you must not send it to any of the family but Mother.
